COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO.  
2-03-245-CV
 
LELA NORTHCUTT AND                                                       APPELLANTS
BOBBY NORTHCUTT   
 
V.
 
ROGER METCALF, ROY METCALF                                            APPELLEES
AND CARAVAN OF DREAMS, INC.                                                             
 
------------
 
FROM  
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY  
 
------------
 
MEMORANDUM OPINION

 
------------
        Appellants have filed a motion to dismiss this appeal, stating that the  
order they seek to appeal—a summary judgment in favor of Appellee Caravan  
of Dreams, Inc.— was only a partial, interlocutory summary judgment, and did  
not dispose of Appellants’ claims against Roger Metcalf or Roy Metcalf.   
Therefore, Appellants assert that because no final judgment or severance have  
been signed by the trial court, this court lacks jurisdiction over this appeal.  We  
agree.  Accordingly, we grant Appellants’ motion to dismiss for want of  
jurisdiction.  Appellants shall pay all costs of this appeal, for which let  
execution issue.
 
                                                                  PER CURIAM
PANEL D:   HOLMAN, GARDNER, and WALKER, JJ.  
 
DELIVERED: September 25, 2003